Citation Nr: 1705937	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  13-07 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a left hand disability, diagnosed as left hand tenosynovitis, De Quervain's syndrome, and left ulnar entrapment neuropathy.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 10 percent for right wrist disability.

6.  Entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife (A.S.), and Veteran's son (D.S.)


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1987 to August 1987, from November 1990 to June 1991, and from July 2002 to April 2003.  [He also had an additional period of active duty service from September 2006 to August 2009, but was discharged under other than honorable conditions for that period.]

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2010, September 2010, and February 2015 rating decisions of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, a hearing was held before a Decision Review Officer (DRO) at the RO.  In September 2016, a videoconference hearing was held before the undersigned Veterans Law Judge.  Transcripts of both of these hearings are associated with the record.

Because the Veteran stated on his March 2013 VA Form 9 that he is unemployed due to service-connected disabilities (specifically, his PTSD, right wrist, and right carpal tunnel syndrome disabilities) that are currently on appeal, the Board has found that a claim for a TDIU rating has been raised in the context of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for anxiety and depression (to include as secondary to service-connected PTSD) has been raised by the record (in a July 2013 VA Form 21-526EZ), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2016)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back disability, an increased rating for PTSD, an increased rating for right wrist disability, an increased rating for right carpal tunnel syndrome, and a TDIU rating are being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed obstructive sleep apnea began in service and has persisted since that time.

2.  It is reasonably shown that the Veteran's currently diagnosed left hand tenosynovitis, De Quervain's syndrome, and left ulnar entrapment neuropathy were caused by his service-connected right wrist disability and right carpal tunnel syndrome.




CONCLUSIONS OF LAW

1.  Service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Service connection for a left hand disability, diagnosed as left hand tenosynovitis, De Quervain's syndrome, and left ulnar entrapment neuropathy, as secondary to service-connected right wrist disability and right carpal tunnel syndrome, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.  However, because service connection for obstructive sleep apnea and for a left hand disability is being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims being decided.

The Board is grateful to the Veteran for his honorable service, including in Bosnia from August 2002 to March 2003.

Service Connection - In General

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Obstructive Sleep Apnea

In this case, the Veteran reports that he has suffered from obstructive sleep apnea (with symptoms including sleep disturbance, snoring, nocturnal apneic spells, and daytime drowsiness) ever since his military service (while stationed in Bosnia from 2002 to 2003) and continuously to the present time.

The Veteran's service treatment records do not note any complaints, findings, diagnosis, or treatment of obstructive sleep apnea.  His service personnel records document that he received developmental counseling in September 2003 for "experiencing severe signs of hypersomnia during duty hours.  Probable cause of illness may be from watching fellow [soldier] commit suicide.  [The Veteran] is not able to completely perform his duties in a timely manner, and fellow subordinates have complained about his loud snoring and erratic sleep behavior."  It was recommended that he receive any necessary medical attention (including evaluation for sleep disorder and mental health concerns) to assure his well-being.

Post-service, an April 2009 private treatment record noted the Veteran's sleep disturbances (which "[b]egan when he was on active duty in Bosnia [in] 2003"), and the private treatment provider prescribed Trazodone to help him sleep.

In a May 2009 statement, one of the Veteran's fellow soldiers noted that, during service, the Veteran "had problems of mood swings and sleeping on the job in which I guess he couldn't sleep at night."

A May 2013 VA treatment record (located in the "Virtual VA" portion of the claims file) noted that the Veteran requested a sleep study and said that his wife had to wake him up at night because he snored and stopped breathing.  A September 2013 private sleep study revealed a diagnosis of moderate obstructive sleep apnea, and the Veteran was prescribed a CPAP machine.

In an April 2014 statement, the Veteran's wife reported: "I constantly have to wake [the Veteran] during the night because he stops breathing for short periods of time.  This situation has been going on for about 11 years [i.e., since 2003]."

In an April 2014 statement, the Veteran's son reported: "I've noticed the change in my father's behavior and health once he came back from his tour in Bosnia [from 2002 to 2003].  I've started hearing my father snoring real loud and often hearing my mom wake him up during the night due to him stop[ping] breathing.  During those times, my father would fall asleep at the wheel while driving when driving a long distance and often fall asleep at a stop light."

At a February 2015 VA sleep apnea examination, the Veteran gave a history of loud snoring, nocturnal apneic spells, and daytime drowsiness since approximately 2002 or 2003, and he stated that his roommates had complained of his loud snoring.  He also noted that he was currently using a CPAP machine but that he was unable to wear the mask more than three hours each night, and he continued to have daytime drowsiness and fell asleep easily.  It was further noted that continuous medication (Trazadone) was required for control of his sleep disorder condition.  The VA examiner noted the Veteran's diagnosis of obstructive sleep apnea (from the 2013 private sleep study) and opined that it was "[a]s likely as not he had such [disability] in 2002 while in Bosnia.  However, he was diagnosed with such [disability] in 2013."  The VA examiner went on to opine that it was less likely than not that the Veteran's obstructive sleep apnea was secondary to his service-connected PTSD, noting that there was no clear scientific data to link sleep apnea to PTSD.

In a February 2015 statement, one of the Veteran's fellow soldiers noted that, after witnessing one of their comrades commit suicide, the Veteran "didn't sleep well at night and had us up all night with his constant snoring.  I especially started noticing other signs from him as well[,] such as shortness of breath during sleep, in which I and the other soldiers ha[d] awakened him almost every night."  This fellow soldier went on to describe how the Veteran would sleep during work hours and had always complained of dry mouth and throat problems, and noted that he was eventually assigned to a different sleeping area "with someone watching him due to [his] breathing obstruction."

At his September 2016 hearing, the Veteran testified that he snored extremely loudly in service and that his comrades "had to constantly continue trying to wake me up because I...stopped breathing."  He also testified that he had been treated for insomnia while in service.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from obstructive sleep apnea ever since his honorable period of active service from 2002 to 2003.  See 38 C.F.R. § 3.303(b).  His competent and credible lay statements with regard to suffering in-service obstructive sleep apnea symptoms are supported by, as well as consistent with, the findings in his service personnel records (documenting counseling in September 2003 for sleep disturbances including hypersomnia, loud snoring, and erratic sleep behavior).  The medical evidence (and outside lay statements) of record document that, since that period of active military service, he has exhibited symptoms of obstructive sleep apnea (including sleep disturbance, snoring, nocturnal apneic spells, and daytime drowsiness), and he was diagnosed with obstructive sleep apnea after undergoing a sleep study in September 2013.  Furthermore, the most probative evidence of record (i.e., the medical opinion by the February 2015 VA sleep apnea examiner - which the Board finds no reason to question, as such opinion is supported by the medical evidence of record) supports finding a causal link between the Veteran's current obstructive sleep apnea and the sleep disturbance symptoms he suffered during his honorable period of active service from 2002 to 2003.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed obstructive sleep apnea began in service and has persisted since that time.  Accordingly, service connection for obstructive sleep apnea is warranted.

Service Connection - Left Hand Disability

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran states that he currently suffers from a left hand disability caused by his service-connected right wrist disability and right carpal tunnel syndrome.  Since May 2009 (at a VA joints examination), he has consistently reported to VA and private treatment providers that the limitation of motion in his right hand (caused by his service-connected right wrist disability and right carpal tunnel syndrome) has caused him to overuse his left hand (to include with consistent, repetitive motions such as cleaning himself after using the toilet).

Private treatment records dated in November 2009 and December 2009 noted the Veteran's reports of pain in his left wrist and hand, with diagnoses of left hand tenosynovitis and De Quervain's syndrome.

At an August 2010 VA joints examination, the VA examiner diagnosed the Veteran with impaired left hand range of motion, "self imposed due to continuous immobilization from wearing a left wrist brace."  The VA examiner noted being unable to confirm the private provider's diagnosis of De Quervain's syndrome because the current physical examination was inadequate due to the Veteran's pain level.  The VA examiner then opined: "Although De Quervain's syndrome can be caused by overuse from repetitive hand and wrist motion, wiping one's self after a bowel movement twice daily does not require repetitive hand and wrist motion and would not result in overuse syndrome.  Therefore, the Veteran's De Quervain's syndrome of his left hand is not the result of his service connected right wrist condition."

A December 2010 VA treatment record noted an assessment of left carpal tunnel syndrome for the Veteran, with a note to rule out left cubital tunnel syndrome.  Follow-up VA EMG testing in April 2011 revealed findings compatible with a left ulnar entrapment neuropathy, with no evidence of left carpal tunnel syndrome.  In December 2011, the Veteran underwent surgery at a VA medical facility for left ulnar nerve entrapment.

At a September 2015 VA peripheral nerves examination, the VA examiner noted the history of the Veteran's service-connected right wrist disability and right carpal tunnel syndrome, and stated that the Veteran therefore "became reliant on his left hand and developed pain and numbness in the left upper extremity" which was thereafter diagnosed by treatment providers as De Quervain's syndrome and left ulnar entrapment neuropathy.

At his September 2016 hearing, the Veteran testified that he had to rely on his left hand to do "everything" because his service-connected right wrist disability and right carpal tunnel syndrome kept him from being able to grip anything or hold anything for long periods of time.

The Board finds that the competent evidence of record reasonably shows that the Veteran's currently diagnosed left hand tenosynovitis, De Quervain's syndrome, and left ulnar entrapment neuropathy were caused by his service-connected right wrist disability and right carpal tunnel syndrome.  See 38 C.F.R. § 3.310.  The most probative evidence of record (i.e., the medical opinion by the September 2015 VA peripheral nerves examiner - which the Board finds no reason to question, as such opinion is supported by the medical evidence of record) supports that there is a nexus between the Veteran's currently diagnosed left hand tenosynovitis, De Quervain's syndrome, and left ulnar entrapment neuropathy and his service-connected right wrist disability and right carpal tunnel syndrome.

[While the August 2010 VA joints examiner opined that the Veteran's De Quervain's syndrome was not the result of his service-connected right wrist disability (with the rationale being that wiping one's self after a bowel movement twice daily would not result in overuse syndrome), the Board finds that this opinion did not provide any discussion regarding any of the other ways in which the Veteran may have overused his left hand (other than cleaning himself after using the toilet) as a result of his service-connected right wrist disability or his service-connected right carpal tunnel syndrome.  Therefore, the Board finds that such opinion is entitled to no probative weight.]

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence supports a finding that the Veteran's currently diagnosed left hand tenosynovitis, De Quervain's syndrome, and left ulnar entrapment neuropathy were caused by his service-connected right wrist disability and right carpal tunnel syndrome.  Accordingly, secondary service connection for a left hand disability, diagnosed as left hand tenosynovitis, De Quervain's syndrome, and left ulnar entrapment neuropathy, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a left hand disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]


ORDER

Service connection for obstructive sleep apnea is granted.

Service connection for a left hand disability, diagnosed as left hand tenosynovitis, De Quervain's syndrome, and left ulnar entrapment neuropathy, as secondary to service-connected right wrist disability and right carpal tunnel syndrome, is granted.





REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims on appeal for service connection for a back disability, an increased rating for PTSD, an increased rating for right wrist disability, an increased rating for right carpal tunnel syndrome, and a TDIU rating.

Regarding service connection for a back disability, in an August 2010 written statement, the Veteran expressed disagreement with the denial of service connection for a back disability by the AOJ's July 2010 rating decision.  [This July 2010 rating decision granted service connection for treatment purposes only under 38 U.S.C. Chapter 17 for whiplash of the back with minimal degenerative disc disease at L5-S1, but denied service-connected compensation for a back disability (in light of a June 2010 administrative decision which held that the character of discharge for his military service from September 2006 to August 2009 was under dishonorable conditions, and therefore was a bar to VA benefits for that period).]  The AOJ has not taken any action in accordance with 38 C.F.R. § 19.26(a) to acknowledge his August 2010 notice of disagreement with regard to this issue, and has not issued a Statement of the Case (SOC) addressing this issue, as required.  Therefore, the Board must remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999)..  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Regarding the rating for PTSD, the evidence of record indicates that this disability has worsened since the Veteran was last afforded a VA examination for this disability (in February 2015).  Specifically, at the February 2015 VA psychiatric examination, he denied hearing voices or having visual hallucinations.  Thereafter, on his January 2016 VA Form 9, he noted that his PTSD was causing him to have hallucinations, and stated that his VA treatment records documented persistent hallucinations and delusions ("I still visualize and talk to my deceased best friend that committed suicide in front of me overseas").  Furthermore, at his September 2016 hearing, he testified that he still visualized and spoke to his friend who had committed suicide in front of him in service.  On remand, after all outstanding pertinent treatment reports are obtained for the record, a contemporaneous examination to assess this disability is necessary.

Regarding the ratings for right wrist disability and for right carpal tunnel syndrome, the evidence of record indicates that these disabilities have worsened since the Veteran was last afforded VA examinations for these disabilities (in September 2015 for his right carpal tunnel syndrome and in October 2015 for his right wrist).  Specifically, at his September 2016 hearing, he testified with regard to his worsened right-hand symptoms (including not being able to hold anything or perform everyday tasks such as writing or bathing).  On remand, after all outstanding pertinent treatment reports are obtained for the record, a contemporaneous examination to assess these disabilities is necessary.

Regarding a TDIU rating, the Veteran stated (on his March 2013 VA Form 9) that he is unemployed due to service-connected disabilities (specifically, his PTSD, right wrist, and right carpal tunnel syndrome disabilities) that are currently on appeal.  Therefore, the Board has found that a claim for a TDIU rating has been raised in the context of the increased rating claims on appeal.  See Rice, 22 Vet. App. at 447.  On remand, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employer(s) for additional information regarding his employment.  [The evidence currently of record does not provide a clear picture of his employment history, as it was noted at a February 2015 VA psychiatric examination that his last employment had been two years prior (i.e., in 2013), but it was noted at a September 2015 VA peripheral nerves examination that he had been unemployed since 2010.]

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his PTSD, right wrist, and right carpal tunnel syndrome disabilities during the period of the current appeals, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities.

2. The AOJ should ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employer(s) for additional information regarding his employment.

3. The AOJ should arrange for a psychiatric examination of the Veteran to ascertain the severity of his service-connected PTSD.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  The examiner should also be provided a copy of the criteria for rating mental disorders.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please describe all symptoms and manifestations of the Veteran's service-connected PTSD (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

(b) Please specifically comment on the overall impact the service-connected PTSD has on occupational and daily activity functioning.

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

4. The AOJ should arrange for a wrist/hand examination of the Veteran to ascertain the severity of his service-connected right wrist disability and right carpal tunnel syndrome.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  The examiner should also be provided a copy of the criteria for rating wrist and peripheral nerve disabilities.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please describe all symptoms and manifestations of the Veteran's service-connected right wrist disability and right carpal tunnel syndrome (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

(b) For the right wrist, range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

(c) Please specifically comment on the overall impact the service-connected right wrist disability and right carpal tunnel syndrome have on occupational and daily activity functioning.

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

5. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for an increased rating for PTSD, an increased rating for right wrist disability, and an increased rating for right carpal tunnel syndrome, followed by adjudication of the TDIU claim (after any further development indicated and in light of the determinations made on the increased rating issues).  If any claim remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case (SSOC), afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

6. The AOJ must also issue a SOC addressing the claim of service connection for a back disability, and advise the Veteran and his representative of the period of time afforded for submission of a substantive appeal.  [If one is timely received, such issue should also be returned to the Board.]

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


